Citation Nr: 1501572	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to VA compensation under 38 U.S.C. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left carotid artery endarterectomy, performed on November 28, 2005 at the West Haven, Connecticut, VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1964 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs Regional Office in Hartford, Connecticut (RO), which denied the Veteran's claim of entitlement to VA compensation under 38 U.S.C. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left carotid artery endarterectomy (CAE), performed on November 28, 2005 at the West Haven, Connecticut, VA Medical Center (VAMC).

The Veteran, accompanied by his representative, appeared at the RO for a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action is required on their part.
 

REMAND

By history, the Veteran experienced onset of Type II diabetes mellitus shortly after entering the United States Navy, which rendered him unfit for military service and resulted in his medical discharge from active duty.  He is presently service connected for Type II diabetes mellitus (rated 20 percent disabling), bilateral diabetic retinopathy (rated 100 percent disabling), coronary artery disease (rated 30 percent disabling), and sexual impotence (rated noncompensable).  In addition to an award of a total schedular rating for his service-connected disabilities, which has been in continuous effect since January 1991, he is also in receipt of special monthly compensation for loss of use of a creative organ and blindness in both eyes.

With regard to the Veteran's pending claim for VA compensation under 38 U.S.C. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left CAE performed on November 28, 2005 at the VAMC, the Board notes that current VA medical records show that the Veteran has been diagnosed with vocal cord paralysis (laryngeal nerve damage) with dysphagia, which was deemed to have been a complication of his left CAE procedure.

The Board has reviewed the Veteran's claims file and observes that the January 2006 discharge summary of his left CAE procedure in November 2005 at the VAMC is of record, which includes a notation that he had been informed of the risks of this surgical operation and that he gave his consent for treatment.  However, a copy of the actual signed consent form from the Veteran is not part of the record.  Also not presently associated with the Veteran's claims file are the treatment notes and records pertaining to the left CAE surgery itself and the period beforehand, when the clinical indications for such surgery were demonstrated.  As these VA-generated records are clearly pertinent to the pending claim for § 1151 compensation, and as the outcome of this claim may turn on a factual determination as to whether or not the Veteran was duly provided with the risks of left CAE surgery and had given VA his informed consent, the case should be remanded to VA for the appropriate development to obtain these outstanding records for inclusion in the evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  

Reference is made to the claimant's representative request for VA to determine whether or not the VAMC produced quality-assurance records in conjunction with the Veteran's left CAE procedure in November 2005 and, if such pertinent records were created by the VAMC, to obtain them for inclusion in the evidence.  However, the Board notes that it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  Norvell v. Peake, 22 Vet. App. 194 (2008); citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The surgery was in 2005 and request was made in 2012.  With the surgery being more than nine years ago, there is no basis to request that a search be conducted for any quality assurance records that may have been produced.
.
Finally, with regard to critical questions as to whether the proximate cause of the Veteran's nerve and vocal cord injury with dysphagia was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the VA care providers involved in his left CAE, performed on November 28, 2005 at the VAMC, or that the Veteran's claimed nerve and vocal cord injury with dysphagia were events that were not reasonably foreseeable with a CAE procedure, the Board notes that these were addressed in a September 2010 opinion, which was provided by a board-certified advanced practice registered nurse (APRN).  While it is not our intent to denigrate the credentials and competence of this APRN, the Board nevertheless feels that it is more appropriate that the questions at issue should be addressed by a physician who is a professional peer of at least equal standing to the VA physicians who performed the left CAE in November 2005, given that the opining clinician is being asked to provide an opinion as to whether the treatment provided by a surgeon was both competently rendered and involved the appropriate standard of care.  

Furthermore, although the APRN who provided the September 2010 opinion indicated that the Veteran's nerve and vocal cord injury with dysphagia were reasonably foreseeable consequences of undergoing a left CAE procedure, the Board could not, as finder of fact, determine whether this answer was conclusive as the APRN cited a medical reference that, conversely, indicated that vocal cord injury from a CAE procedure was rare.  Therefore, to resolve any ambiguity, on remand a new opinion should be obtained by an appropriate physician, which addresses the aforementioned questions and provides definitive answers regarding whether or not the proximate cause of the Veteran's claimed nerve and vocal cord injury with dysphagia was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the VA care providers involved in his left CAE, performed on November 28, 2005 at the VAMC, or that the Veteran's claimed nerve and vocal cord injury with dysphagia were events that were not reasonably foreseeable with a left CAE procedure, notwithstanding their evident rarity.            

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After obtaining a waiver from the Veteran (as appropriate), the RO/AOJ should obtain copies of all the treatment notes and records pertaining to the Veteran's left CAE surgery that was performed at the VAMC on November 28, 2005, including those pertinent records dated both before the procedure, when the clinical indications for such surgery were demonstrated, and the medical records associated with his post-surgical follow-up treatment afterwards.  

These records must include, but are not limited to, a copy of the actual signed form from the Veteran demonstrating that he was duly informed of the risks and benefits of undergoing a CAE and that he consented to receive this treatment.

All records obtained must be associated with the Veteran's claims folder.  If the RO cannot obtain records identified above, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts.

2.  After the foregoing development has been undertaken, the Veteran's claims file should be provided to an appropriate VA physician, who should review those records pertaining to the Veteran's treatment in November 2005 at the West Haven VAMC for a left CAE and thereafter provide an opinion as to the following questions:

(a.)  Is the proximate cause of the Veteran's nerve and vocal cord injury with dysphagia carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the VA care providers involved in his left CAE, performed on November 28, 2005 at the VAMC?

(b.)  Notwithstanding any informed consent document existing in the record, based upon the specific facts and circumstances of this Veteran's case, was nerve and vocal cord injury with dysphagia a reasonably foreseeable outcome of the left CAE procedure?  In this regard, the opining physician must provide this opinion in the context of the medical reference cited by the APRN in her September 2010 opinion, which indicated that laryngeal nerve injury associated with a CAE procedure was a rare event.  The opinion must state whether or not the rareness of this consequence is still one that is reasonably foreseeable.

The requested opinions must include a detailed supportive rationale and explanation.   If the opining physician is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the physician arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to VA compensation under 38 U.S.C. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left carotid artery endarterectomy, performed on November 28, 2005 at the West Haven, Connecticut, VA Medical Center, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

